Case 1:05-cv-01548-RCL Document 189 Filed 09/13/19 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AGUDAS CHASIDEI CHABAD
OF UNITED STATES,

Plaintiff,

v. Case No. 1:05-cv-01548-RCL
RUSSIAN FEDERATION; RUSSIAN
MINISTRY OF CULTURE AND MASS
COMMUNICATION; RUSSIAN STATE
LIBRARY; and RUSSIAN STATE
MILITARY ARCHIVE,

Defendants.

Some! Nowe None Nome” Nee Nome” Nae Nee Noe Nome Nee Ne Nee Nene Nee Nn”

 

ORDER (PROPOSED)

Upon consideration of the Consent Motion for Continuance of Hearing for All Pending

Motions, the Court hereby:
ORDERS that the motion is hereby GRANTED; 54re

Further ORDERS that the hearing on all pending motions is scheduled for the

dayof_-- eeswtar_ 2019 18

SO ORDERED in Washington, District of Columbia, this _/ gt day of

Leptin _,2019.

ROYC : C. LAMBERTH

UNITED STATES DISTRICT COURT
